DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 5, 2020 has been entered.
 
	Claim 1 has been amended.  Claim 2 has been cancelled.  Claim 21 is newly added.  Claims 19 and 20 remain withdrawn.  Claims 1, 3-18, and 21 are currently pending and under examination.

The present application claims the benefit of U.S. Provisional Patent Application No. 62/665751, filed May 2, 2018.

Withdrawal of Rejections:

	The rejection of claims 1-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.

The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0064622 Al to Fischer et al., in view of U.S. Patent Application Publication No. 2015/0315599 Al to Shetty et al., and in further view of Girdhar et al., is withdrawn.
The rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0064622 Al to Fischer et al., in view of U.S. Patent Application Publication No. 2015/0315599 Al to Shetty et al., and in further view of U.S. Patent No. 7,384,783 to Kunas et al., is withdrawn.


New Rejections:

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 1 recites the limitation "the concentration of each of one or more selected limiting nutrients" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, claim 1 as amended recites in relevant part: 
maintaining a population biomass production rate of at least 0.5 g/L/h in the at least one reactor, wherein the population biomass comprises a targeted concentration of between 5 wt% and 25 wt% polyhydroxyalkanoate, wherein a relative difference between the targeted concentration of polyhydroxylalkanoate in the population biomass and an average concentration of polyhydroxylalkanoate in the population biomass as measured during a 1 hour period during operation of the fermentation system is less than 20%.

This step is indefinite, because it is unclear if “a population biomass” is intended to refer to a population of the Cupriavidus/Ralsonia that have been cultured in the system to produce a biomass, or instead is intended to refer to biomass of any origin.
Additionally, claim 1 is indefinite, because it is unclear from the phrase “maintaining a population biomass production rate of at least 0.5 g/L/h” if the biomass is produced at a rate of at least 0.5 g/L/h, or instead if the biomass is intended to produce a product, such as PHA, at this rate.  
Further, claim 1 is indefinite, because as written there is no recited step to perform a measurement of a concentration of PHA, including every hour, during operation of the fermentation system.  As such, it is unclear if the measurement step is performed.  
Additionally regarding claim 1, this claim is further unclear because it is noted that there is no step requiring the production of PHA, it is only indicated that the population biomass 
As currently written, the “maintaining” step is deemed to be a result that would necessarily follow when the providing, culturing, and operating steps are performed as claimed.  
Regarding claim 10, as written, claim 9 requires “one or more” feedstocks selected from gases, sugars, sugar acids, carboxylic acids, aromatics, and alcohols.  However, claim 10 appears to indicate that a subspecies from each of the recited species must be present as a feedstock.  Claim 10 is indefinite, because it is unclear if this claim requires the presence of a subspecies selected from the listed species from all of a gas, sugar, sugar acid, carboxylic acid, aromatic, or instead if only those species selected per claim 9 are intended to have subspecies selected in claim 10.  For the purposes of examination, claim 10 is interpreted to require selection of a subspecies only from the species selected per claim 9. 
Claims 3-9, 11-18, and 21 are included in this rejection as these claims depend from above rejected claims and fail to remedy the noted deficiencies. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-12, 18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer et al. (US 2012/0064622, Published 2012 – Previously Presented).
	With regard to claims 1, 11, and 18, Fischer et al. teach a method for producing a biomass in a continuous fermenting system, the method including: providing a chemoautotroph including Cupriavidus necator, and culturing a population of the Cupriavidus necator in the fermentation system (Para. 8, 103, 205, 247-248).
Nitrate, which is a limiting nutrient, can be added to the culture in the fermentation system, including at a concentration of 5 mM nitrate (Para. 252), which is fully encompassed within a nitrogen concentration of 1 mM to 5 mM.  As it is taught that the nitrate is specifically added to a culture at a specific concentration, the concentration of the nitrate is deemed to be independently controlled in at least one reactor of the fermentation system.  
As Fischer et al. teach the method as claimed, including the components as claimed (i.e. culturing/fermenting Cupriavidus necator in the presence of 5 mM nitrate), and as the components of the method cannot be separated from their properties, performance of the method would necessarily maintain a population biomass production rate of at least 0.5 g/L/h, and include a population biomass concentration between 10 g/L and 50 g/L, in the at least one reactor, and provide for the result that the population biomass comprises a concentration of between 5 wt% and 25 wt% polyhydroxyalkanoate (PHA), wherein a relative difference between the targeted concentration of PHA in the population biomass and an average concentration of PHA in the population biomass as measured during a 1 hour period during operation of the fermentation system is less than 20%.
Regarding claim 3, Fischer et al. teach that growth can be determined by measuring the glucose (carbon) uptake rate (Para. 251, 253), which indicates that the glucose concentration 
Regarding claim 4, Fischer et al. teach renewable feedstocks and biomass, where sources include glucose (Para. 253), which is a biological feedstock.
Regarding claim 5, Fischer et al. teach non-biological routes to convert inorganic energy sources and inorganic carbon to chemicals of interest (Para 48), which is a non-biological feedstock.
Regarding claim 6, Fischer et al. teach that the feedstock can be derived from agricultural crops and residues, and waste organic matter, and from carbon dioxide that is a byproduct of beer or whisky brewing (Para. 51).  
Regarding claims 7 and 8, Fischer et al. teach the use of gas, such as carbon dioxide, and sugar, including in liquid form, as feed streams (Para. 51, 88, 93).
Regarding claims 9 and 10, Fischer et al. teach supplying the population with feedstocks including: gas, including carbon dioxide and hydrogen; sugars, including glucose and fructose; carboxylic acids, including formic acid and lactic acid; and alcohols including glycerol (Para. 7, 150, 219).
Regarding claim 12, Fischer et al. teach that the fermentation system includes a single stage continuous stirred tank bioreactor (Para. 46, 247-248, 308).
Regarding claim 21, as noted previously, Fischer et al. teach that 5mM nitrate, which is the limiting nutrient, is added to the culture (Para. 252).  As a specific amount of nitrate is added, the nitrate would be added at least intermittently to provide this amount to the culture.    


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al.
The teachings of Fischer et al. as applied to claim 1 have been set forth above.  
Regarding claims 13-15 and 17, Fischer et al. teach that nitrate, which is a limiting nutrient, can be added to the culture in the fermentation system, including at a concentration of 5 mM, to provide sufficient nitrate to achieve a desired increase in biomass (Para. 252).  Additionally, changes in culture conditions of the chemoautotrophs, which include Cupriavidus necator, can be optimized for growth, including the concentration of electron acceptors, which include nitrate (Par. 261).  Given these teachings, it would have been obvious to one of ordinary skill in the art to measure both the biomass and nitrate concentrations throughout culturing/fermentation, and adjust the nitrate concentration as necessary to maintain a concentration of 5 mM and/or to achieve the desired biomass concentration.  
Further, it would have been routine for an ordinary artisan to determine the frequency of sampling necessary to maintain the nitrate at 5 mM throughout culturing/fermentation to continue to achieve the desired biomass concentration.  It is noted that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the frequency of sampling to maintain the nitrate at 5 mM, including at more than one sample per hour or less than one sample per hour, to result in maintenance of the desired biomass concentration when practicing the taught method.
Regarding claim 16, Fischer et al. teach that a computer system, including hardware and software, can be utilized in performing the taught method, the system further including sensors and other input or output devices (Para. 117, 121), wherein a sensor that is part of a computer system is an online measuring apparatus.  As it is taught that changes in culture conditions of the chemoautotrophs, which include Cupriavidus necator, can be optimized for growth, including the concentration of electron acceptors, which include nitrate (Par. 261), it would have been obvious to one of ordinary skill in the art to utilize the sensor, which is an online measuring apparatus, to monitor the concentration of nitrate to allow for adjustments to be made to optimize growth during culture/fermentation.  As the sensor coupled to the computer system must be able to be in contact with both the culture and the computer system, it would have been obvious to an ordinary artisan that a port would be coupled to the sensor to allow the sensor to be placed in contact with the culture/fermentation medium for sampling.    

Response to Arguments

	Although all previous rejections have been withdrawn, Applicant’s arguments relevant to Fischer et al. will be addressed.  With regard to Fischer et al., Applicant can find no explicit 
	Applicant’s argument have been fully considered, but have not been found persuasive.
	With regard to Applicant’s argument that Fischer et al. do not disclose a nitrogen concentration between 1 mM and 5 mM and/or a phosphorous concentration between 0.2 mM and 1 mM; Fischer et al. expressly teach that the chemoautotrophs can be cultured in the presence of an electron acceptor, including nitrate, in amounts including specifically 5 mM (see Para. 252, Lines 1-3 and 9-12).
With regard to Applicant’s arguments that it is not described or suggested that controlling the nitrogen or phosphorus levels would have any bearing on the ability of the biomass to include between 5 wt% and 25 wt% polyhydroxyalkanoate, or that the fermentation method described can be controlled to such a degree that “a relative difference between the targeted concentration of polyhydroxylalkanoate in the population biomass and an average concentration of polyhydroxylalkanoate in the population biomass as measured during a 1 hour period during operation of the fermentation system is less than 20%”; as discussed in the above indefiniteness rejection, there are numerous issues with the maintaining step as currently recited.   As Fischer et al. teach the method as claimed, including the components as claimed (i.e. culturing/fermenting Cupriavidus necator in the presence of 5 mM nitrate), and as the components of the method cannot be separated from their properties, performance of the method would necessarily maintain a population biomass production rate of at least 0.5 g/L/h, and include a population biomass concentration between 10 g/L and 50 g/L, in the at least one reactor, and provide for the result that the population biomass comprises a concentration of between 5 wt% and 25 wt% polyhydroxyalkanoate (PHA), wherein a relative difference between the targeted concentration of PHA in the population biomass and an average concentration of PHA in the population biomass as measured during a 1 hour period during operation of the fermentation system is less than 20%.
Further, it is noted that the claimed method is directed to a “method for producing a biomass in a continuous fermentation system,” and not to a method of producing PHA.   Additionally, there is no limitation present in the claims that indicates that the nitrogen and/or phosphorous levels control the amount of PHA produced.  


Maintenance/Modification of Rejections:

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The claims of the instant application are drawn to a method for producing biomass in a continuous fermentation system that includes: providing an organism belonging to a genus selected from the group consisting of Cupriavidus and Ralstonia; culturing a population of the organism in the fermentation system; independently controlling the concentration of each of one or more selected limiting nutrients in at least one reactor of the fermentation system, wherein the selected limiting nutrients comprise nitrogen, phosphorous, or a combination thereof; operating the fermentation system under continuous fermentation conditions comprising a nitrogen concentration of 1 mM to 5 mM in at least one reactor of the fermentation system, and/or a phosphorous concentration of 0.2 mM to 1 mM in the at least one reactor; and maintaining a population biomass production rate of at least 0.5 g/L/h in the at least one reactor, wherein the population biomass comprises a targeted concentration of polyhydroxyalkanoate between 5 wt% and 25 wt%.
The '145 application claims are drawn to a method for increasing the yield of an extracellular product in an aerobic fermentation system, the method comprising: providing an organism belonging to a genus selected from the group consisting of Cupriavidus and Ralstonia, wherein the organism has been modified to exhibit a decreased synthesis of polyhydroxyalkanoate relative to that of the corresponding wild type organism, wherein the organism has been modified to exhibit an increased synthesis of the extracellular product relative to that of the corresponding wild type organism, wherein the organism comprises one or more 
culturing a population of the organism in the fermentation system; independently controlling the concentration of each of one or more selected limiting nutrients in at least one reactor of the fermentation system, wherein each limiting nutrient independently has a limiting concentration; and operating the fermentation system under continuous fermentation conditions suitable for synthesis of the extracellular product by the organism, wherein the continuous fermentation conditions comprise concentrations of the selected limiting nutrients less than their respective limiting concentrations in the at least one reactor, and wherein the yield of the extracellular product is increased relative to that synthesized by the organism under otherwise corresponding continuous fermentation conditions comprising concentrations of at least one of the selected limiting nutrients above its limiting concentration in each reactor of the fermentation system; wherein a combined productivity of the population biomass and the extracellular product is in a range of 0.1 g/L/h to 10 g/L/h. 
The applications contain the same or similar methods and compositions, as shown above.  It would be obvious for a person of ordinary skill in the art to utilize the method for utilizing Cupriavidus and Ralstonia for fermentation from the '145 application to arrive at the instant claims, because the methods utilize the same or similar materials and method steps.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Response to Arguments
	


Conclusion

No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653